[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12071         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JAN 14, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 1:10-cv-20281-MGC

PERMON THOMAS,

                                                               Plaintiff-Appellant,

                                            versus

CHARLES LAWRENCE,
ALBA DIAZ, et al.,

lllllllllllllllllllll                                          Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (January 14, 2011)

Before BLACK, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

         Permon Thomas, a Florida prisoner proceeding pro se, appeals the dismissal
of his First Amendment retaliation complaint, filed pursuant to 42 U.S.C. § 1983,

for failure to state a claim upon which relief could be granted. Thomas’s

complaint alleged that Chaplain Alba Diaz, Former Assistant Warden Charles

Lawrence, Warden Churchwell, and Assistant Warden Shoney, all employees of

the Dade Correctional Institution in Florida (“DCI”), as well as Walter McNeil,

Secretary of the Department of Corrections, and Adams, a grievance coordinator

in Tallahassee, retaliated against him for exercising his First Amendment rights.

Thomas alleged that, at some time prior to October 20, 2008, Diaz accused

Thomas of forging her name on a request to take a final examination for a

correspondence school course, and told him that he was not permitted to fill out

the form. At that meeting, Diaz told Thomas that she would issue him a verbal

reprimand for his violation. On October 20, 2008, Thomas submitted an informal

grievance against Diaz, alleging that she falsely accused him of forgery. Diaz

responded to Thomas’s grievance, denying his request for relief, recommending

that he be subject to administrative action for lying to staff on the course

examination form, and forwarding the response to Assistant Warden Charles

Lawrence for a determination of punishment. Lawrence directed Diaz to write

Thomas a disciplinary report. After he was found guilty of the infraction by the

disciplinary team, and after exhausting all of his administrative remedies, Thomas

                                          2
filed his § 1983 complaint.

       The district court dismissed Thomas’s complaint, concluding that Thomas’s

allegations were conclusory as to Lawrence, Churchwell, Shoney, McNeil, and

Adams. As to Diaz, the district court concluded that Thomas failed to establish a

causal connection between a protected activity and the alleged retaliatory act.

       On appeal, Thomas argues that Florida law authorized only Diaz to make

the decision to issue a disciplinary report, and that it was error for the court to

conclude that Lawrence made the decision to discipline him. Thomas also argues

that Diaz’s disciplinary report was not made within the regular course of business

because Florida law did not provide that she could send her grievance response to

the next level of review. Thomas additionally argues that the district court abused

its discretion by dismissing the complaint on the basis that he failed to establish an

actionable causal connection between the protected activity and the alleged

retaliatory acts. He asserts that his complaint demonstrated that Diaz wrote the

disciplinary report as a reaction to his filing an informal grievance against her, and

that the chronology of the events described in his complaint supports an inference

of retaliation.

       We review a district court’s decision to dismiss a prisoner’s complaint for

failure to state a claim de novo. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir.

                                           3
2006)). A court must accept a plaintiff’s well-pled facts as true and make

reasonable inferences in his favor, but the court is not required to accept the

plaintiff’s legal conclusions or draw his inferences. Sinaltrainal v. Coca-Cola Co.,

578 F.3d 1252, 1260 (11th Cir. 2009). A complaint is subject to dismissal for

failure to state a claim if the allegations, taken as true, show that the plaintiff is not

entitled to relief. Jones v. Bock, 549 U.S.199, 127 S.Ct. 910, 920, 166 L.Ed.2d

798 (2007).

      In order to prevail on a civil rights action under 42 U.S.C. § 1983, a plaintiff

must show that he or she was deprived of a federal right by a person acting under

color of state law. Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir.

2001). For a prisoner to state a First Amendment retaliation claim under § 1983,

the prisoner must establish: (1) that his speech or act was constitutionally

protected; (2) that the defendant’s retaliatory conduct adversely affected the

protected speech; and (3) that there is a causal connection between the retaliatory

actions and the adverse effect on the speech. Douglas v. Yates, 535 F.3d 1316,

1321 (11th Cir. 2008). A prisoner’s filing of a grievance concerning his

conditions of his imprisonment is protected speech under the First Amendment.

See id. (quoting Boxer X, 437 F.3d at 1112). To prevail, the adverse action that

the inmate suffers as a result of the prison official’s alleged retaliation must be

                                            4
such that it “would likely deter a person of ordinary firmness from engaging in

such speech.” Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008). The second

element of the cause of action thus requires “an objective standard and a factual

inquiry.” Id. at 1277. The third element, whether there was a causal connection

between the retaliatory acts and the adverse effect on the speech, “asks whether

the defendants were subjectively motivated to discipline because [the prisoner]

complained of the conditions of his confinement.” Id. at 1278.

      The Florida Administrative Code contains procedures relating to the filing

and review of inmate grievances. Fla. Admin. Code 33-103 et seq. Inmates are

entitled to utilize the grievances procedures to complain about a number of

matters, including incidents that occur within the institution that affect them

personally. Fla. Admin. Code 33-103.001(2), (3)(d). “It is the policy of the

[Florida Department of Corrections] that all inmate request forms be answered.”

Fla. Admin. Code 33-103.005(5). Prior to initiating a formal grievance with the

institution’s wardens, an inmate must file an informal grievance “with the staff

member who is responsible in the particular area of the problem.” Fla. Admin.

Code 33-103.002(5), (12), 33-103.005(1). When an inmate files an informal

grievance, the reviewing authority is the staff member who is responsible for the

issue grieved. Fla. Admin. Code 33-103.002(15)(a). The reviewing authority

                                          5
must respond to the inmate, in writing, with a decision to approve, deny or return

the grievance and the reasons for the decision, and must sign and date the form

and return the informal grievance to the inmate. Fla. Admin. Code

33-103.002(16), 33-103.005(4)(a)-(c). If the grievance is denied, the response

must include a statement informing the inmate that he may obtain further

administrative review of his complaint. Fla. Admin. Code 33-103.005(4)(d), 33-

103.15(5).

      An inmate’s good faith use of the grievance process should not result in

reprisal against him, and thus staff should not obstruct an inmate’s access to the

grievance process by retaliating or threatening to retaliate against the inmate for

his participation in the grievance process. Fla. Admin. Code 33-103.002(10), 33-

103.017(1). However, an inmate is subject to administrative and disciplinary

action if the inmate knowingly includes false statements in the grievance or any of

its attachments, regardless of any reprisal by staff. Fla. Admin. Code 33-

103.017(2); see also Fla. Admin Code 33-601.314(9)-(10) (providing that an

inmate may be subject to a maximum of 60 days of disciplinary confinement and

may forfeit all of his gain time for “lying to a staff member or others in official

capacity, or falsifying records.”).

      The Florida Administrative Code also contains procedures relating to

                                           6
inmate discipline. Fla. Admin. Code 33-601 et seq. If any employee witnesses or

has reason to believe that an inmate has violated DOC rules or procedures, and the

employee determines that the infraction can be disposed of without a formal

disciplinary report, the employee may reprimand the inmate verbally or in writing.

Fla. Admin. Code 33-601.303(1). A verbal reprimand should be documented on

the inmate’s contact card, which is a written log, kept in the inmate’s housing unit,

to document the inmate’s behavior. Fla. Admin. Code 33-601.302(2), 33-

601.303(1)(a). A written reprimand is kept in the inmate’s institutional file, and a

copy must be provided to the inmate within 24 hours of the corrective consultation

with the inmate. Fla. Admin. Code. 33-601.303(1)(b). If, however, the employee

determines that the matter cannot be resolved with a verbal or written reprimand,

“the employee shall consult with and obtain approval from his or her supervisor

regarding preparation of a formal disciplinary report[.]” Fla. Admin. Code. 33-

601.303(2).

      A.      Thomas’s claim against Diaz

      Here, Thomas has failed to state a First Amendment retaliation claim against

Diaz. The facts and chronology of events presented in Thomas’s complaint could

satisfy the causal connection requirement. However, any inference of a causal

connection between Thomas’s grievance and the alleged retaliation by Diaz is

                                          7
broken because Diaz was required to respond to Thomas’s grievance, because

Diaz complied with Florida law, and because a party other than Diaz determined

or confirmed that Thomas should receive a disciplinary report. Accordingly, the

district court did not err in dismissing Thomas’s complaint for failure to state a

claim based on a lack of a causal connection between the grievance and the

alleged retaliation.

      B.     Thomas’s claims against all other defendants

      Thomas also argues on appeal that he set forth sufficient facts to state a

claim of retaliation against each of the defendants because Diaz’s disciplinary

report was a retaliatory act which was approved by each of the other defendants.

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief,” and Rule 8(d)(1) requires that “[e]ach allegation must be simple, concise

and direct.” Rule 8 does not require a plaintiff to provide detailed factual

allegations, but a complaint will not suffice if it offers no more than “labels and

conclusions,” or “an unadorned, the defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868, 883-84 (2009).

      Even construing the allegations and facts in the complaint in the light most

favorable to Thomas, he has failed to state a claim against any other defendant.

                                          8
Thomas’s grievance did not complain about any staff member except for Diaz, and

his complaint failed to allege any facts that would suggest that any of the other

named defendants had a reason to retaliate against him for filing the grievance

against Diaz. Because Thomas merely concludes that each of the defendants

retaliated against him for filing the grievance by approving of Diaz’s disciplinary

report, his claims against the remaining defendants do not comply with the

requirements of Rule 8. See Ashcroft, 129 S.Ct. at 1949. Accordingly, the district

court did not err in dismissing Thomas’s complaint in its entirety.

      AFFIRMED.




                                          9